United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-50415
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARTIN GONZALEZ-GARIBAY,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 3:05-CR-2472
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Martin Gonzalez-Garibay (Gonzalez) appeals his 84-month

sentence for illegal reentry into the United States following

deportation, in violation of 8 U.S.C. § 1326.   He argues that his

sentence was unreasonable because the district court failed to

weigh properly the sentencing factors set forth in 18 U.S.C. §

3553(a) and imposed a term of imprisonment greater than necessary

to satisfy the sentencing goals set forth in § 3553(a).

     Gonzalez’s sentence was within a properly calculated

advisory guideline range and is presumed reasonable.       See United

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50415
                                -2-

States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).   Giving

“great deference” to such a sentence, and recognizing that the

sentencing court considered all the factors for a fair sentence

under § 3553(a), we conclude that Gonzalez has failed to rebut

the presumption that his sentence was reasonable.   See id.

     Gonzalez argues, in light of Apprendi v. New Jersey,

530 U.S. 466 (2000), that the 84-month term of imprisonment

imposed in his case exceeds the statutory maximum sentence

allowed for the § 1326(a) offense charged in his indictment.    He

challenges the constitutionality of § 1326(b)’s treatment of

prior felony and aggravated felony convictions as sentencing

factors rather than as elements of the offense that must be found

by a jury.

     Gonzalez’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir. 2005), cert. denied, 126 S. Ct. 298 (2005).

Gonzalez properly concedes that his argument is foreclosed in

light of Almendarez-Torres and circuit precedent, but he raises

it here to preserve it for further review.

     AFFIRMED.